971 So. 2d 997 (2008)
Herbert FERGUSON, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D07-2914.
District Court of Appeal of Florida, Third District.
January 9, 2008.
Herbert Ferguson, in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Assistant Attorney General, for respondent.
Before COPE, GREEN, and SALTER, JJ.
PER CURIAM.
The "Petition for Writ of Habeas Corpus for Belated Appeal" is hereby denied, as the petitioner's timely appeal from the pertinent order below was filed June 5, 2007 and docketed here as Ferguson v. State, Case No. 3D07-1545. That appeal will proceed in accordance with Florida Rule of Appellate Procedure 9.141(b).
Petition denied.